PER CURIAM
ORDER.
The Court having granted the petition for writ of certiorari and upon consideration of the briefs, record, oral arguments, the motion for issuance of order of affirmance and mandate filed by the State and the answer to the motion filed thereto, in the above entitled matter, it is this 29th day of April, 2013
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari and the motion be, and they are hereby, dismissed as moot.
BELL, C.J., and GREENE, J., dissent.